                          IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF UTAH

RICHARD BRIAN COLLUM,
                                                     MEMORANDUM DECISION &
                        Petitioner,                  ORDER REGARDING MOTION
                                                     TO PROCEED IN FORMA
v.                                                   PAUPERIS ON APPEAL
LARRY BENZON,                                        Case No. 2:17-CV-892 RJS
                        Respondent.                  Chief District Judge Robert J. Shelby



          Petitioner, Richard Brian Collum, applies to appeal without prepaying appellate filing

fee. See 28 U.S.C.S. § 1915 (2019). However, Petitioner has not submitted the required "certified

copy of the trust fund account statement (or institutional equivalent) for the prisoner for the 6-

month period immediately preceding the filing of the complaint . . . obtained from the appropriate

official of each prison at which the prisoner is or was confined," see id. § 1915(a)(2) (emphasis

added).

          IT IS ORDERED that Petitioner must within thirty days file a certified copy of his

inmate-account statement. If Petitioner does not fully comply, his application will be denied.

                 DATED this 25th day of April, 2019.

                                        BY THE COURT:



                                        ______________________________________
                                        CHIEF JUDGE ROBERT J. SHELBY
                                        United States District Court
